
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1995
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To direct the Secretary of Health and Human
		  Services to prepare a report on the research and other public health activities
		  of the Department of Health and Human Services with respect to diabetes among
		  minority populations.
	
	
		1.Short titleThis Act may be cited as the
			 Diabetes in Minority Populations
			 Evaluation Act of 2010.
		2.Report on
			 research and other public health activities of HHS with respect to diabetes
			 among minority populations
			(a)In
			 GeneralNot later than 18 months after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall submit to the
			 Congress a report on the research and other public health activities of the
			 Department of Health and Human Services with respect to diabetes among minority
			 populations.
			(b)Required
			 contentsAt a minimum, the report under subsection (a) shall
			 include, with respect to research and activities described in subsection (a),
			 the following:
				(1)EvaluationAn
			 evaluation of the following:
					(A)Research on
			 diabetes among minority populations, including with respect to—
						(i)genetic,
			 behavioral, and environmental factors that may contribute to disproportionate
			 rates of diabetes among these populations; and
						(ii)prevention of
			 complications among individuals within these populations who have already
			 developed diabetes.
						(B)Surveillance and
			 data collection on diabetes among minority populations, including with respect
			 to—
						(i)efforts to better
			 determine the prevalence of diabetes among Asian Americans and Pacific
			 Islanders subgroups; and
						(ii)efforts to
			 coordinate data collection on the American Indian population.
						(C)Community-based
			 interventions targeting minority populations, including with respect to—
						(i)the
			 evidence base for such interventions;
						(ii)the
			 cultural appropriateness of such interventions; and
						(iii)efforts to
			 educate the public on the causes and consequences of diabetes.
						(D)Education and
			 training of health professionals (including community health workers) on the
			 prevention and management of diabetes and its related complications that is
			 supported by the Health Resources and Services Administration, including
			 through—
						(i)the
			 National Health Service Corps program; and
						(ii)the
			 community health center program.
						(2)RecommendationsRecommendations for improvement of the
			 research and other public health activities of the Department of Health and
			 Human Services with respect to diabetes among minority populations, including
			 recommendations for coordination and comprehensive planning of such research
			 and activities.
				(c)DefinitionIn
			 this Act, the term minority population means a racial and ethnic
			 minority group, as defined in section 1707(g) of the Public Health Service Act
			 (42 U.S.C.
			 300u–6(g)).
			
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
